DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-22 are pending. 
This office action is in response to a response filed 1/6/2022. 

The first line of the specification requires updating to include Patent No. 10,472, 619. 

This application is a divisional application of U.S. Serial Number 15/816,083 filed November 17, 2017, now U.S. Patent 10,472,619, which is a divisional application of U.S. Serial Number 14/647,547 filed 5/27/2015, now U.S. Patent No. 9,822,355 issued on November 21, 2017, which is a 35 U.S.C. 371 National Stage Application of International Application No. PCT/US2013/072236 filed on November 27, 2013, which designates the United States, and which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 61/730,323 filed November 27, 2012, of U.S. Provisional Application No. 61/730,369 filed November 27, 2012, of U.S. Provisional Application No. 61/776,144 filed March 11, 2013, and of U.S. Provisional Application No. 61/889,174 filed October 10, 2013. 
The presently claimed subject matter is first disclosed in its entirety in provisional application 61/776,144 and hence the effective filing date of the claims is 3/11/2013.

Election/Restrictions
Applicant’s election of Group I (claims 1-20) in the reply filed on 1/6/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 21-22 are withdrawn from consideration as being drawn to nonelected inventions, Claims 1-20 are examined herein. 

Information Disclosure Statement
Information Disclosure Statements filed 9/17/2019, 12/10/2019, 6/4/2020, 8/6/2020, 10/29/2020, 1/13/2021, 4/15/2021, 6/29/2021 and 8/31/2021 have been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 
There are three sets of markings. Initialed documents are received and acknowledged. Documents not initialed were not located in the file or that of the parent applications. The search reports initialed but lined through have been considered. 

Claim Objections
Claims 1, 2, 6, 11 and 12 are objected to because of the following informalities: in the last line of claim 1, “protein expression” requires its own article “the”. This is true of claim 11. 
In claim 2, “ex vivo” should be italicized. This is true of claim 12. 
Claim 6 uses DHSs as an abbreviation for DNAse hypersensitive sites. This abbreviation should be inserted in claim 1. Furthermore, because it has been previously recited, it would be preferable in claim 6 to recite – of the DHSs--. This is true of claim 16 and 11. However, the first occurrence of DNAse hypersensitive sites” should be abbreviated and thereafter the term DHS used. 
Appropriate correction is required.

Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the method of introducing a vector ex vivo is the same as that in vitro.  
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m). In this case, the method of introducing a vector ex vivo is the same as that in vitro. 
It is unclear on the face of the claims whether there is any difference in the methods if they are performed in vitro or ex vivo.  In the case, there is no indication that the method will differ based upon the intended use.  In the case that there is, below is provided a rejection under 35 USC 112, 4th. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is unclear if there is a difference between methods of producing the cells in vitro or ex vivo. However, should there be a distinction, that means claim 2 and 12 do not fall within the scope of claim 1 and 11 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of producing a genetically modified hematopoietic progenitor cell. At issue with the claims is the contradiction between the independent claims which starts with an isolated hematopoietic progenitor cell wherein a vector or RNA encoding a DNA endonuclease is introduced into the cell. The endonuclease cleaves the isolated cell within chromosome 2 between positions 60,716,189 and 60,728,612 in DHS sites +62, +58 or +55 to reduce the expression of mRNA or portion for BCL11A. However, claims 4-10 and 14-20 recite that this starting cell i.e. the cell prior to introduction of the vector or RNA encoding the endonuclease is genetically modified and with a deletion in either the entire of 60,716,189 and 60,728,612 or a part which disrupts one of +62, +58 or +55. However, the specification does not describe this starting cell with a genetic modification. Rather, the deletion in all or part of the DHS region is the created from the DNA endonuclease. In fact, the disclosure describes as a starting cell a non-genetically modified hematopoietic cell that which means that the DHS region is intact and therefore able to be targeted by the endonuclease.  
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus. IN this case, the specification does not describe an isolated hematopoietic progenitor cell that is genetically modified prior to contact with a vector or RNA that encodes a DNA targeting endonuclease.  
To this end, the MPEP provides such guidance (emphasis added). If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). Compare Fonar, 107 F.3d at 1549, 41 USPQ2d at 1805 (disclosure of software function adequate in that art).  

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent 9,822,355.
  	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in 1, 9-16 and 19 of copending Application No. 14/540,729.  That is, the cited claims of Application No. 14/540,729 anticipate and fall entirely within the scope of the rejected claims of the instant application.  Specifically, both sets of claims are drawn to modified human hematopoietic progenitor cells comprising a modified BCL11A gene wherein the modification encompasses one of DHA sites +62, +58 and +55.
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the Application No. 14/540,729, then two different assignees would hold a patent to the claimed invention of Application No. 14/540,729, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633